Filius v New York City Hous. Auth. (2017 NY Slip Op 08495)





Filius v New York City Hous. Auth.


2017 NY Slip Op 08495


Decided on December 5, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 5, 2017

Richter, J.P., Manzanet-Daniels, Andrias, Kern, Singh, JJ.


5148 22203/14E

[*1]Yves Filius,	 Plaintiff-Respondent,
vNew York City Housing Authority, Defendant-Appellant.


Wilson, Elser, Moskowitz, Edelman & Dicker LLP, New York (Patrick J. Lawless of counsel), for appellant.
Daniella Levi & Associates, P.C., Fresh Meadows (Steven L. Sonkin of counsel), for respondent.

Order, Supreme Court, Bronx County (Barry Salman, J.), entered on or about November 15, 2016, which denied defendant's motion for summary judgment dismissing the complaint, unanimously reversed, on the law, without costs, and the motion granted. The Clerk is directed to enter judgment accordingly.
Defendant established its entitlement to judgment as a matter of law by submitting evidence showing that plaintiff fell during a storm in progress. The certified meteorological records and plaintiff's testimony demonstrate that it was snowing at the time of the accident (see Pippo v City of New York, 43 AD3d 303, 304 [1st Dept 2007]).
In opposition, plaintiff failed to raise a triable issue of fact as to whether defendant's snow removal efforts created or exacerbated a hazardous condition (see Gleeson v New York City Tr. Auth., 74 AD3d 616, 617 [1st Dept 2010]). Plaintiff's testimony that he fell on "dirty snow," which could have fallen in the time between defendant's snow removal and the accident, and his conclusory claim that defendant's shoveling was inadequate, do not raise triable issues of fact (compare Baumann v Dawn Liqs., Inc., 148 AD3d 535, 537 [1st Dept 2017]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 5, 2017
CLERK